Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 1, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
                                                                                                            David F. Viviano
  163167(80)(81)                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
                                                                                                         Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
                                                                     SC: 163167
  v                                                                  COA: 349055
                                                                     Genesee CC: 17-042372-FC
  ZICARY LAMAR CARPENTER,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motions of plaintiff-appellee to extend the time
  for filing its answer to the application for leave to appeal and to exceed the page limitation
  are GRANTED. The 66-page answer submitted on August 31, 2021, is accepted for filing
  and is considered timely.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 September 1, 2021

                                                                                Clerk